Citation Nr: 1628159	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  05-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 70 percent disabling for service connected posttraumatic stress disorder (PTSD) previously claimed as depression prior to September 11, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1983 to June 1984.  Thereafter, he was a Member of the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004 and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In July 2011 the Board remanded the claim for a TDIU to the RO for additional development.  

The Board notes that in a July 2005 statement, the Veteran claimed that he was unable to work due to his medical conditions, thus he raised the issue of entitlement to TDIU.  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the February 2015 rating decision, the agency of original jurisdiction (AOJ) awarded service connection for PTSD and assigned a 70 percent rating, effective January 11, 2013.  The Veteran subsequently filed a notice of disagreement as to the propriety of the assigned rating.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, in August 2015, the AOJ assigned a 100 percent rating for PTSD, effective September 11, 2013.  However, inasmuch as a higher rating is available for PTSD prior to September 11, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through May 2015, which were not considered by the AOJ in the December 2013 supplemental statement of the case (SSOC) and an August 2013 VA examination which was considered in the December 2013 SSOC, the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the claim for a higher rating for PTSD prior to September 22, 2013, the February 2015 rating decision granted service connection for this disability and assigned a rating of 70 percent, effective January 11, 2013.  Thereafter, in July 2015, the Veteran entered a notice of disagreement as to the assigned rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R.      § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As relevant to the Veteran's TDIU claim, as such is based on service-connected disabilities, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claim for increased rating for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, consideration of such claim will be deferred pending the outcome of the Veteran's claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a rating in excess of 70 percent prior to September 22, 2013 for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




